EXHIBIT 10.1

 

AGREEMENT AND GENERAL RELEASE

 

Fifth & Pacific Companies, Inc. (including its subsidiaries, affiliates,
divisions, successors, predecessors and assigns, collectively referred to as the
“Company” or “us,”  “we,” “our,” “ours”) and Evon Jones (including his/her
heirs, executors, administrators, successors, and assigns, collectively referred
to throughout this Agreement and General Release as “Associate” or “you,”
“your,” “yours”), agree that:

 

1.            Separation Date.  Your last day of employment with the Company is
October 15, 2012 (“Separation Date”).

 

2.            Consideration.  In consideration for signing this Agreement and
General Release and that Executive Severance Agreement entered into between you
and the Company, effective March 28, 2012 (“Executive Severance Agreement”), and
for complying with their respective terms, and provided you do not revoke this
Agreement and General Release within 7 days of the date you sign this Agreement
and General Release, the parties agree as follows.  (A copy of the Executive
Severance Agreement is attached hereto, incorporated by referenced herein and
made a part hereof.  Capitalized terms not explicitly defined herein shall have
the meanings ascribed to them in the Executive Severance Agreement).

 

(a)          Company will pay you a lump sum payment of Four Hundred Twenty Five
Thousand Dollars and Zero Cents ($425,000.00), less lawful deductions,
representing your base salary as of your Separation Date, and a lump sum payment
of Two Hundred Twelve Thousand Five Hundred Dollars and Zero Cents
($212,500.00), representing your current annual target bonus.  Payments will be
made on the 60th day following your Separation Date.  This payment is in lieu
and instead of the payments set forth in Section 3(d)(iii) of the Executive
Severance Agreement.  By this Agreement and General Release, Associate waives
all rights to the payments set forth in Section 3(d)(iii) of the Executive
Severance Agreement.

 

(b)          Company will continue your participation, if you choose to, in the
Company’s medical, dental and vision plans for 26 weeks from your Separation
Date, at the same level of your participation in those plans immediately prior
to your Separation Date, but subject to the same terms, conditions and costs as
similarly situated active associates of the Company.  If you choose to continue
participation in the Company’s medical, dental and vision plans as described
herein, you agree and consent that your portion of the costs for those plans
will be deducted from the payments you receive under Section 2(a).  If you
obtain alternate coverage and wish to discontinue participation in these plans,
then we will

 

--------------------------------------------------------------------------------


 

reimburse you for your portion of the costs for those plans that we deducted but
were never applied.

 

(c)          Company will continue your executive life insurance for up to 26
weeks from your Separation Date.

 

(d)          Company will waive its right to enforce that portion of
Section 5(b) of the Executive Severance Agreement relating to Competing
Businesses, such that you will not be restricted from employment with or
providing services to, or otherwise becoming involving in, a Competing Business
as defined in the Executive Severance Agreement.

 

(e)          Should you die or become permanently disabled, Company shall pay
all amounts due and owing pursuant to this Agreement and General Release to your
successor, heirs, assigns, executor or representative, as appropriate.

 

3.            No Consideration Unless You Sign this Agreement and General
Release.  You understand and agree that you would not receive the monies and/or
benefits specified in Section “2” above, unless you sign this Agreement and
General Release, as required by the Executive Severance Agreement, and agree to
fulfill the promises contained in this Agreement and General Release and all
surviving obligations and promises in the Executive Severance Agreement.  You
also understand and agree that the monies/and or benefits specified in
Section “2” above are sufficient consideration in exchange for your promises and
obligations in this Agreement and General Release and the Executive Severance
Agreement.

 

4.            General Release of Claims.  You knowingly and voluntarily release
and forever discharge the Company and its fiduciaries, trustees, agents,
insurers, current and former associates, attorneys, officers, directors and
agents thereof, both individually and in their business capacities, and their
employee benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement and General
Release as “Releasees”), of and from any and all claims, known and unknown,
asserted or unasserted, which you have or may have against Releasees as of the
date of execution of this Agreement and General Release, including, but not
limited to, any claims pertaining to your employment and the termination
thereof, and any alleged violation of:

 

▪                 Title VII of the Civil Rights Act of 1964;

 

▪                 Sections 1981 through 1988 of Title 42 of the United States
Code;

 

▪                 The Employee Retirement Income Security Act of 1974 (“ERISA”)
(except for any vested benefits under any tax qualified benefit plan);

 

▪                 The Immigration Reform and Control Act;

 

▪                 The Americans with Disabilities Act of 1990;

 

▪                 The Age Discrimination in Employment Act of 1967, as amended
(“ADEA”);

 

--------------------------------------------------------------------------------


 

▪                 The Workers Adjustment and Retraining Notification Act;

 

▪                 The Family and Medical Leave Act of 1933 (“FMLA”);

 

▪                 The Fair Credit Reporting Act;

 

▪                 The American Competitiveness & Workplace Improvement Act of
1998 (“ACWIA”)

 

▪                 The New York Human Rights Law, as amended;

 

▪                 The New York Executive Law Section 290 et seq.;

 

▪                 The New York State Labor Relations Act;

 

▪                 The New York Labor Law;

 

▪                 The New York Equal Rights Law;

 

▪                 The New York Wage Hour and Wage Payment Laws;

 

▪                 The New York Minimum Wage Law, as amended;

 

▪                 The New York City Administrative Code;

 

▪                 Equal Pay Law for New York, as amended;

 

▪                 New Jersey Law Against Discrimination

 

▪                 New Jersey Family Leave Act

 

▪                 New Jersey Equal Pay Act

 

▪                 New Jersey Conscientious Employee Protection Act
(Whistleblower Protection)

 

▪                 New Jersey Wage Payment and Work Hour

 

▪                 any other federal, state or local law, rule, regulation, or
ordinance, or the national or local law of any foreign country (statutory or
decisional);

 

▪                 any public policy, contract, tort, or common law; or

 

▪                 any basis for recovering costs, fees, or other expenses
including attorneys’ fees incurred in these matters.

 

This general release of claims shall not apply to (i) any violation by Company
of its obligations under this Agreement and General Release and (ii) any rights
to indemnification you may have as to all expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by you, to the fullest extent which we are empowered to do so by the General
Corporation Law of Delaware or any other applicable laws as may from time to
time be in effect, and provided that expenses incurred shall be paid by us in
advance of any final disposition only to the extent you provide the requisite
undertaking as may be required under Delaware or other applicable law.

 

5.            Acknowledgments and Affirmations.  You affirm that you have not
filed, caused to be filed, and are presently not a party to, any claim against
the Company.  You also affirm that, other than any payments or benefits set
forth in this Agreement and General

 

--------------------------------------------------------------------------------


 

Release, you have been paid and/or have received all compensation, wages,
bonuses, commissions, and/or benefits to which you may have been eligible or
entitled.  You affirm that you have been granted any leave to which you were
entitled under the Family and Medical Leave Act or state or local leave or
disability accommodation laws.  You also affirm that you have no known workplace
injuries or occupational diseases that are not the subject of pending Workers
Compensation claims.  You further affirm that you have not been retaliated
against for reporting any allegations of wrongdoing by the Company or its
officers, including any allegations of corporate fraud.  The Company and you
both acknowledge that this Agreement and General Release does not limit either’s
right, where applicable, to file a claim with or participate in an investigation
or proceeding by the Equal Employment Opportunity Commission (EEOC) or any
comparable federal, state or local governmental agency.  To the extent permitted
by law, you agree that if such an administrative claim is made, you will not be
entitled to recover any individual monetary relief or other individual
remedies.  You acknowledge and understand that nothing in this Agreement and
General Release serves as a waiver of your rights under the Company’s
401(k) Savings and Profit Sharing Plan, Supplemental Executive Retirement Plan
(SERP) and equity awards.  The Company and you both acknowledge that the
payments to be made pursuant to this Agreement and General Release are intended
to qualify as “short-term deferrals” under Section 409A of the Internal Revenue
Code of 1986, as amended.

 

6.            Unemployment Compensation.  We agree not to oppose any application
by you for state unemployment compensation benefits, however, you understand
that the state makes the final decision as to eligibility.

 

7.            Confidentiality of Agreement and General Release.  You agree not
to disclose any information regarding the terms and conditions of this Agreement
and General Release, except to your spouse, domestic or civil union partner, tax
advisor, and/or an attorney with whom you choose to consult regarding your
consideration of this Agreement and General Release, or as otherwise required by
law.

 

8.            Return of Property.  You affirm that you have returned all of the
Company’s property, documents, and/or any confidential information in your
possession or control.  You also affirm that you have in your possession all of
your personal property that you had at the Company’s premises and that the
Company is not in possession of any of your personal property.  If at any time
after signing this Agreement and General Release you discover that you have in
your possession any Company property, you agree to return it to us immediately.

 

9.            Restrictive Covenants

 

(a)          Non-Disparagement.  You agree not to publicly or privately make or
publish any statement (oral or written) that would disparage, criticize or
defame the Company, and you will do your best to ensure that your family
members, agents or representatives also do not publicly or privately make or
publish any statement (oral or written) that would disparage, criticize or
defame the Company.

 

--------------------------------------------------------------------------------


 

(b)        Non-Solicitation, Non-Interference & Confidentiality.  You agree to
continue to be bound by the non-solicitation and non-interference covenants
provided in Section 5 of the Executive Severance Agreement for a period of 18
months after your Separation Date, and you agree to continue to be bound in
perpetuity by the confidentiality restrictions provided in Section 4 of the
Executive Severance Agreement.

 

10.       Damages        You agree that if you violate Sections 8 or 9 of this
Agreement and General Release (as determined by the Company), or any of your
continuing obligations under the Executive Severance Agreement (except those
obligations that are waived herein), you will not be entitled to any outstanding
consideration and you will be required to repay the Company the full amount of
all payments made to you pursuant to this Agreement and General Release, as well
as any further injunctive relief, damages or remedies to which the Company is
entitled to under law or equity, except that any damages award will be reduced
by the amount you repaid pursuant to this Section 10.  You agree that any action
taken by the Company to enforce its rights under this Section and any required
repayments made by you do not invalidate your release of claims in Section 4 of
this Agreement and General Release.

 

11.       Notifications.  You agree that the notification requirements set forth
in Section 2 of this Agreement and General Release are satisfied exclusively by
written notice to William Higley or his designee, and notification must be
delivered in person to William Higley or his designee, or sent by certified mail
or recognized overnight carrier, addressed to “Fifth & Pacific Companies, Inc.,
5901 Westside Avenue, North Bergen, New Jersey 07047, Attn:  William Higley.”

 

12.       Governing Law and Interpretation.  This Agreement and General Release
will be governed and conformed in accordance with the laws of the State of New
York and without regard to conflict of law provisions.  In the event of a breach
of any provision of this Agreement and General Release, either party may
institute an action specifically to enforce any term or terms of this Agreement
and General Release and/or to seek any damages for breach, with the prevailing
party to reimburse the other for attorneys’ fees and costs.  Should any
provision of this Agreement and General Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  The parties also agree that if there
is any question as interpretation of any provision of this Agreement and General
Release, then there will be no presumption against the drafter of this Agreement
and General Release.

 

13.       No Admission of Wrongdoing.  The Company and you agree that neither
this Agreement and General Release nor the furnishing of the consideration for
this Agreement and General Release will be deemed or construed at any time for
any purpose as an admission by Releasees of wrongdoing or evidence of any
liability or unlawful conduct of any kind.

 

14.       Cooperation.   You agree to cooperate with us in any future internal
investigation or administrative, regulatory, or judicial proceeding to which you
are not an adverse party.  Your cooperation includes, but is not limited to;
agreeing to joint representation with the Company to the extent such
representation would not present a conflict of interest, and

 

--------------------------------------------------------------------------------


 

such representation to be attorneys of our choosing; making yourself reasonably
available to us or to our legal counsel upon reasonable notice for interviews
and factual investigations, appearing at our request to give testimony without
requiring service of a subpoena or other legal process, volunteering pertinent
information to us; and turning over all relevant documents which are or may come
to your possession.  If Company asks for your cooperation, the Company will
reimburse you for reasonable expenses, provided Company approves of the
expenditure before it is incurred, and provided you submit appropriate
documentation to support reimbursement, consistent with Company policy.  For
time you spend above 35 hours pursuant to this provision, we will pay you for
your time at a rate to be mutually agreed upon between the parties.

 

15.       Amendment.  This Agreement and General Release may not be modified,
altered or changed except in writing and signed by both the Company and you in
which specific reference is made to this Agreement and General Release.

 

16.       Entire Agreement.  This Agreement and General Release sets forth the
entire agreement between the Company and you, and fully supersedes any prior
agreements or understandings the Company may have had with you except for your
continuing obligations and any other surviving provisions of the Executive
Severance Agreement, which remain in full force and effect, except as may be
waived herein.  You acknowledge that you have not relied on any representations,
promises, or agreements of any kind made to you in connection with your decision
to accept this Agreement and General Release, except for those set forth in this
Agreement and General Release

 

YOU HAVE UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER THIS AGREEMENT AND
GENERAL RELEASE.  YOU ARE ALSO ADVISED OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE YOU SIGN THIS AGREEMENT AND GENERAL RELEASE.

 

YOU MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY YOU SIGN THIS AGREEMENT AND GENERAL
RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
WILLIAM HIGLEY AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND
GENERAL RELEASE.”  THE REVOCATION MUST BE PERSONALLY DELIVERED OR SENT BY
CERTIFIED MAIL OR RECOGNIZED OVERNIGHT CARRIER, TO WILLIAM HIGLEY OR HIS
DESIGNEE, OR MAILED TO “FIFTH & PACIFIC COMPANIES, INC., 5901 WESTSIDE AVENUE,
NORTH BERGEN, NEW JERSEY 07047, ATTN:  WILLIAM HIGLEY” AND POSTMARKED WITHIN
SEVEN (7) CALENDAR DAYS AFTER YOU SIGN THIS AGREEMENT AND GENERAL RELEASE. 
PAYMENTS OR OTHER CONSIDERATION PROVIDED IN SECTION 2 OF THIS AGREEMENT AND
GENERAL RELEASE WILL NOT BE PROVIDED UNTIL AT LEAST SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY THIS AGREEMENT AND GENERAL RELEASE IS FULLY EXECUTED.

 

--------------------------------------------------------------------------------


 

YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL “UP TO
TWENTY-ONE (21) CALENDAR DAY” CONSIDERATION PERIOD.

 

YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS ASSOCIATE
HAS OR MIGHT HAVE AGAINST RELEASEES.

 

The Company and you knowingly and voluntarily sign this Agreement and General
Release as of the date(s) set forth below:

 

Evon Jones

 

Fifth & Pacific Companies, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Printed Name:

 

 

Printed Name:

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------